COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Willis and Fitzpatrick
Argued at Alexandria, Virginia


EARL A. TERPSTRA, JR.

v.   Record No. 1659-94-4               MEMORANDUM OPINION * BY
                                      CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                   OCTOBER 10, 1995

            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                Robert W. Wooldridge, Jr., Judge

          Jim Lowe (R. Ramsey Maupin, on brief),
          for appellant.
          (James S. Gilmore, III, Attorney General;
          Margaret Ann B. Walker, Assistant Attorney
          General, on brief), for appellee. Appellee
          submitting on brief.



     Earl A. Terpstra, Jr.'s, conviction of second offense

driving while under the influence is affirmed.    Terpstra

maintains that as a predicate offense the Commonwealth relied

upon an uncounseled DWI conviction.    In Griswold v. Commonwealth,

21 Va. App. ___, ___, ___ S.E.2d ___, ___ (1995) (en banc), this

Court held that admission into evidence of an uncounseled

conviction which included a suspended sentence in the sentencing

phase of a subsequent trial is permissible.    Here, Terpstra's

prior conviction resulted in a fine of $500 with $350 suspended,

thirty days in jail with thirty days suspended, and a six month

restriction on his privilege to drive conditioned upon the

successful completion of the ASAP program.     Thus, the trial

court did not err in admitting the uncounseled predicate offense.
                                                Affirmed.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.